           Case 1:20-cv-00132-JGW Document 9 Filed 04/16/21 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

LISA L.P.1,

                                   Plaintiff,

v.                                                                    CASE # 20-cv-00132

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________

APPEARANCES:                                                          OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                                   MARY ELLEN GILL, ESQ.
 Counsel for Plaintiff                                                KENNETH R. HILLER, ESQ.
600 North Bailey Ave
Suite 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                                           QUINN NIBLACK
OFFICE OF REG’L GEN. COUNSEL – REGION II                              DOGGETT, ESQ.
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

J. Gregory Wehrman, U.S. Magistrate Judge,

                             MEMORANDUM-DECISION and ORDER

        The parties consented in accordance with a standing order to proceed before the

undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. § 405(g). The matter

is presently before the court on the parties’ cross-motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. Upon review of the administrative record

and consideration of the parties’ filings, the plaintiff’s motion for judgment on the administrative


1
 In accordance with Standing Order in November 2020, to better protect personal and medical information of non-
governmental parties, this Memorandum-Decision and Order will identify plaintiff by first name and last initial.
          Case 1:20-cv-00132-JGW Document 9 Filed 04/16/21 Page 2 of 12




record is DENIED, the defendant’s motion for judgment on the administrative record is

GRANTED, and the decision of the Commissioner is AFFIRMED.

I.      RELEVANT BACKGROUND

        A.      Factual Background

        Plaintiff was born on June 30, 1981 and has at least a high school education. (Tr. 206, 211).

Generally, plaintiff’s alleged disability consists of anxiety, depression, bipolar disorder, and

attention deficit hyperactivity disorder (ADHD). (Tr. 210). Her alleged onset date of disability is

August 6, 2016 and her date last insured is June 30, 2020. (Tr. 196).

        B.      Procedural History

        On September 22, 2016, plaintiff protectively applied for a period of Disability Insurance

Benefits (“SSD”) under Title II and Supplemental Security Income (“SSI”) under Title XVI of the

Social Security Act. (Tr. 78). Plaintiff’s applications were initially denied, after which she timely

requested a hearing before an Administrative Law Judge (“the ALJ”). On November 6, 2018,

plaintiff virtually appeared before the ALJ Gregory M. Hamel who issued a written decision on

January 7, 2019, finding plaintiff not disabled under the Social Security Act. (Tr.12-25, 30-60).

On December 4, 2019, the Appeals Council (AC) denied plaintiff’s request for review, rendering

the ALJ’s decision the final decision of the Commissioner. (Tr. 1-4). Thereafter, plaintiff timely

sought judicial review in this Court.

        C.      The ALJ’s Decision

        Generally, in his decision, ALJ made the following findings of fact and conclusions of law:

     1. The claimant meets the insured status requirements of the Social Security Act through June
        30, 2020.

     2. The claimant has not engaged in substantial gainful activity since August 6, 2016, the
        alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).



                                                     2
           Case 1:20-cv-00132-JGW Document 9 Filed 04/16/21 Page 3 of 12




      3. The claimant has the following severe impairments: right rotator cuff tendinitis, major
         depressive disorder, anxiety disorder and personality disorder (20 CFR 404.1520(c) and
         416.920(c)).

      4. The claimant does not have an impairment or combination of impairments that meets or
         medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
         P, Appendix 1 (20 CFR 404.1520(d), 404.1526, 416.920(d), 416.925 and 416.926).

      5. After careful consideration of the entire record, the undersigned finds the claimant has the
         residual functional capacity to perform medium work as defined in 20 CFR 404.15679(c)
         and 416.967(c) except the claimant can only do occasional overhead reaching with the right
         (dominant) upper extremity. The claimant also can only focus attention effectively and
         reliably on simple, routine and repetitive types of tasks. Also, the claimant cannot do tasks
         that require more than occasional public contact or more than occasional interactions with
         co-workers.

      6. The claimant is unable to perform any past relevant work (20 CFR 404.1565 and 416.965).

      7. The claimant was born on June 30, 1981, and was 35 years old, which is defined as a
         younger individual age 18-49, on the alleged disability onset date (20 CFR 404.1563 and
         416.963).

      8. The claimant has at least a high school education and is able to communicate in English
         (20 CFR 404.1564 and 416.964).

      9. Transferability of job skills is not material to the determination of disability because using
         the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
         disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
         CFR Part 404, Subpart P, Appendix 2).

      10. Considering the claimant’s age, education, work experience, and residual functional
          capacity, there are jobs that exist in significant numbers in the national economy that the
          claimant can perform (20 CFR 404.1569, 404.1569a, 416.969, 416.969a).

      11. The claimant has not been under a disability, as defined in the Social Security Act, from
          August 6, 2016, through the date of the decision (20 CFR 404.1520(g) and 416.920(g)).

(Tr. 12-25).

II.      THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

         A.      Plaintiff’s Arguments

         Plaintiff argues the ALJ’s mental RFC is not supported because he gave little weight to all

the medical opinion evidence, therefore substituting his own lay judgment. Plaintiff also argues

                                                       3
         Case 1:20-cv-00132-JGW Document 9 Filed 04/16/21 Page 4 of 12




the ALJ failed to properly develop the record with medical records of individual mental health

treatment. (Dkt. No. 5 [Pl.’s Mem. of Law]).

       B.      Defendant’s Arguments

       In response, defendant broadly argues substantial evidence supports the ALJ’s RFC

finding. (Dkt. No. 6 [Def.’s Mem. of Law]). Specifically, defendant asserts the ALJ properly

evaluated the opinion evidence in assessing plaintiff’s RFC. (Dkt. No. 6 at 9, 14).

III.   RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will only be

reversed if the correct legal standards were not applied, or it was not supported by substantial

evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates an unacceptable risk that a claimant

will be deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and has

been defined as “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).



                                                    4
         Case 1:20-cv-00132-JGW Document 9 Filed 04/16/21 Page 5 of 12




       “To determine on appeal whether the ALJ’s findings are supported by substantial evidence,

a reviewing court considers the whole record, examining evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from its weight.”

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan,

805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s

determination considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).



       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. See 20 C.F.R. § 416.920. The Supreme

Court has recognized the validity of this sequential evaluation process. See Bowen v. Yuckert, 482

U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity; (2)
       whether the claimant has a severe impairment or combination of impairments; (3)
       whether the impairment meets or equals the severity of the specified impairments
       in the Listing of Impairments; (4) based on a ‘residual functional capacity’
       assessment, whether the claimant can perform any of his or her past relevant work
       despite the impairment; and (5) whether there are significant numbers of jobs in the
       national economy that the claimant can perform given the claimant's residual
       functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).



                                                      5
         Case 1:20-cv-00132-JGW Document 9 Filed 04/16/21 Page 6 of 12




IV.    ANALYSIS

       A. RFC

       The residual functional capacity (RFC) is an assessment of “the most [plaintiff] can still

do despite [his or her] limitations.” 20 C.F.R. § 404.1545(a)(1). The ALJ is responsible for

assessing plaintiff’s RFC based on a review of relevant medical and non-medical evidence,

including any statement about what plaintiff can still do, provided by any medical sources. Id. §§

404.1527(d), 404.1545(a)(3), 404.1546(c). It is within an ALJ’s discretion to compare and contrast

the various medical opinions, along with all other relevant evidence, to resolve the conflicts in the

evidence and determine plaintiff’s RFC. See Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002).

       In his decision, ALJ Hamel found plaintiff was capable of performing a range of medium

work as defined in 20 C.F.R. §§ 404.1567(c) and 416.967(c), except that plaintiff could only do

occasional overhead reaching with the right (dominant) upper extremity; only focus attention

effectively and reliably on simple, routine and repetitive types of tasks; and cannot do tasks that

require more than occasional public contact or more than occasional interactions with coworkers.

(Tr. 20). Plaintiff asserts the ALJ substituted his lay judgment for that of medical professionals

because he accorded little weight to the mental medical opinion evidence and crafted an RFC

without reference to any medical opinion evidence. (Dkt. No. 5 at 9).

       Contrary to plaintiff’s argument, the ALJ’s RFC did not need to perfectly correlate with an

opinion of record. See Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013) (“Although the ALJ's

conclusion may not perfectly correspond with any of the opinions of medical sources cited in his

decision, he was entitled to weigh all of the evidence available to make an RFC finding that was

consistent with the record as a whole.”). Here, the ALJ’s decision properly addressed plaintiff’s

mental health treatment history, medications, psychiatric hospitalizations, activities of daily living,



                                                      6
         Case 1:20-cv-00132-JGW Document 9 Filed 04/16/21 Page 7 of 12




and mental medical opinions from Dr. Tzetzo and Dr. Lin, when developing the RFC. (Tr. 22-23).

See Kirkland v. Colvin, No. 15-CV-6002, 2016 WL 850909, at *12 (W.D.N.Y. Mar. 4, 2016)

(finding that the ALJ did not err by assessing specific limitations that did not precisely correspond

to any medical opinion because the plaintiff’s daily activities, treatment history, and a consultative

examiner’s evaluation supported those limitations).

       On January 3, 2017, Dr. Yu-Ying Lin performed a consulting psychiatric evaluation at the

request of the state agency. (Tr. 420). Upon examination, plaintiff’s recent and remote memory

skills appeared mildly impaired due to nervousness in the evaluation; insight was fair; and

judgment was poor. (Tr. 422). Dr. Lin opined that plaintiff was mildly limited in maintaining a

regular schedule, moderately limited in performing complex tasks independently and needs

supervision, moderately limited in making appropriate decisions, and moderately to markedly

limited in appropriately dealing with stress. (Tr. 424). ALJ Hamel accorded Dr. Lin limited weight

and diligently referenced which parts of the opinion were consistent with findings in other records

and which parts were inconsistent. He specifically concluded that the plaintiff’s independent

performance of activities of daily living justified the limitations in performing complex tasks,

making appropriate decisions, and maintaining a regular schedule. However, the ALJ differed with

the opinion of moderate to marked limitations in dealing with stress. (Tr. 22). See Zongos v. Colvin,

No. 12-CV-1007, 2014 WL 788791, at *9 (N.D.N.Y. Feb. 25, 2014) (finding that it was within the

ALJ’s discretion to afford weight to a portion of a treating physician’s opinion but not to another

portion). The mere fact that the ALJ found some portions of these opinions to be consistent with

the evidence as a whole while others were not is not legal error, but rather a proper execution of

the ALJ's duty to weigh all evidence and resolve conflicts.




                                                      7
          Case 1:20-cv-00132-JGW Document 9 Filed 04/16/21 Page 8 of 12




        Likewise, the ALJ’s discussion of the opinion from H. Tzetzo, M.D., the State agency

psychiatric consultant, cited additional exhibits which were consistent with part of the opinion and

inconsistent with another. (Tr. 22). In January 2017, Dr. Tzetzo examined the medical record and

opined the claimant can do simple work (Tr. 69), which the ALJ found well-supported by

claimant’s consistently attentive appearance. (Tr. 22). However, the ALJ stated the claimant’s

history of depression suggested further limitations on social interaction. (Id.). See McLeod v.

Berryhill, Case No. 1:17-CV-00262, 2018 WL 4327814, at *3 (W.D.N.Y. Sept. 11, 2018)

(consultative examiner’s opinion supported RFC finding, noting that “‘the fact that the ALJ’s RFC

assessment did not perfectly match [an examining medical source]’s opinion, and was in fact more

restrictive than that opinion, is not grounds for remand.’”) (quoting Castle v. Colvin, No. 1:15-

CV-00113(MAT), 2017 WL 3939362, at *3 (W.D.N.Y. Sept. 8, 2017)).

        Plaintiff contends the ALJ ignored additional moderate limitations opined by Dr. Tzetzo in

a variety of areas based on the mental RFC assessment form completed by the doctor. (Dkt. No. 5

at 9, citing Tr. 72-75). As it pertains to the alleged limitations identified by plaintiff, the form states

the following:

        The questions below help determine the individual’s ability to perform sustained work
        activities. However, the actual mental residual functional capacity assessment is recorded
        in the narrative discussion(s), which describe how the evidence supports each conclusion.
        This discussion(s) is documented in the explanatory text boxes following each category of
        limitation. (Tr. 72).

Although Dr. Tzetzo assessed moderate limitations in some categories, he referenced the

psychiatric review technique (PRT) in the narrative discussion. The PRT narrative section only

reflects the opinion that plaintiff can do simple work. (Tr. 69, 72-74).

        Plaintiff is clearly incorrect in asserting the ALJ rejected all of the mental medical opinion

evidence in formulating the RFC. (Dkt. No. 5 at 10). The ALJ did not give controlling or great



                                                        8
         Case 1:20-cv-00132-JGW Document 9 Filed 04/16/21 Page 9 of 12




weigh to any single opinion, but his RFC did reflect the opinion of moderate limitations to which

he accorded weight. (Tr. 22). The Second Circuit has held that moderate limitations in work related

functioning does not significantly limit, and thus prevent, a plaintiff from performing unskilled

work. Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010) (“None of the clinicians who examined

[plaintiff] indicated that she had anything more than moderate limitations in her work-related

functioning, and most reported less severe limitations.”); see Whipple v. Astrue, 479 Fed. Appx.

367, 370 (2d Cir. 2012) (consultative examiners' findings that plaintiff's depression caused

moderate limitations in social functioning ultimately supported the ALJ's determination that

plaintiff was capable of performing work that involved simple tasks and allowed for a low-stress

environment); Saxon v. Colvin, No. 13-CV-165, 2015 WL 3937206, at *6 (W.D.N.Y. June 26,

2015) (“The ALJ considered the functional limitations suggested by the medical evidence,

including plaintiff's moderate limitation in the ability to learn new tasks, perform complex tasks,

make appropriate decisions, relate adequately with others, and deal with stress. These limitations

are incorporated into the RFC, which limits plaintiff to simple routine tasks in a low stress, low

contact environment.”).

       Indeed, the ALJ did fail to address two medical opinions in his decision. On September

29, 2016, Debora LaBounty, LMHC (licensed mental health counselor) CASAC (credentialed

alcoholism and substance abuse counselor) found that plaintiff was not physically/mentally able

to maintain employment. (Tr. 457). On April 4, 2017, Tracy Raymer, DNP (doctor of nursing

practice) opined that plaintiff was moderately limited in understanding, remembering, and carrying

out instructions, maintaining attention and concentration, maintaining socially appropriate

behavior without exhibiting behavior extremes, and maintaining basic standards of proper hygiene

and grooming. (Tr. 462). DNP Raymer noted that “full-time employment is not advised.” (Id.).



                                                    9
         Case 1:20-cv-00132-JGW Document 9 Filed 04/16/21 Page 10 of 12




LMHC LaBounty and DNP Raymer are not acceptable medical sources but other sources under

the Regulations and do not require the same deference as opinions from acceptable medical

sources. Ross v. Colvin, No. 6:13-CV-00755 NAM, 2014 WL 5410327, at *16 (N.D.N.Y. Oct.

21, 2014); see Bulavinetz v. Astrue, 663 F.Supp.2d 208, 212 (W.D.N.Y.2009); Esteves v. Barnhart,

492 F.Supp.2d 275, 281–82 (W.D.N.Y.2007) (ALJ is under no obligation to weigh a mental health

counselor's assessment in determining whether a claimant is disabled). Further, no greater than

moderate limitations were opined which as discussed above are consistent with the limitations in

the RFC.

       While plaintiff may disagree with the ALJ's weighing of the evidence, this does not mean

it is erroneous. The Court must be careful not to “substitute its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon de novo review.”

Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991); see Rutherford v. Schweiker, 685 F.2d 60, 62

(2d Cir. 1982) (explaining that this Court would be “derelict in our duties” if we “shap[ed] our

holding to conform to our own interpretation of the evidence”).

       B. Duty to Develop

       Plaintiff next asserts the ALJ failed to develop the administrative record with counseling

records from Spectrum Health Services. (Dkt. No. 5 at 13). At the hearing, plaintiff’s attorney

stated there were a number of outstanding records she was waiting on. (Dkt. No. 33-34). Counsel

stated that two weeks would be sufficient. (Tr. 58). Within the two weeks after the hearing, over

550 additional pages of evidence were submitted none of which were the Spectrum Health Services

records which are the basis of plaintiff’s claim here. (Tr. 433-994). At no point did plaintiff or the

attorney ask for assistance in obtaining any additional records. The ALJ issued a decision two

months after the hearing and no additional records were received, nor were any submitted to the



                                                     10
         Case 1:20-cv-00132-JGW Document 9 Filed 04/16/21 Page 11 of 12




Appeals Council. The ALJ acted reasonably in exercising his discretion in determining the record

was sufficient for adjudication.

       To be sure, “the social security ALJ, unlike a judge in a trial, must on behalf of all claimants

… affirmatively develop the record in light of the essentially non-adversarial nature of a benefits

proceeding.” Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 508509 (2d Cir. 2009) (citations and

alterations omitted). However, if the ALJ determines that there is sufficient evidence in the record

to make a disability determination, then the ALJ need not obtain additional evidence. See 20 C.F.R.

§§ 404.1520b(c), 416.920b(c)(explaining that if the ALJ finds the evidence insufficient, the ALJ

“may request additional existing records”); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 204-05

(3d Cir. 2008) (explaining that the regulations provide that the ALJ will obtain additional evidence

only where the ALJ finds that the evidence is inadequate for him to make a determination about

whether the claimant is disabled, and providing that “[t]his is an important prerequisite”). The

ALJ’s decision that the record is sufficient to make a decision is entitled to deference. See, e.g.,

Kendrick v. Shalala, 998 F.2d 455, 457-58 (7th Cir. 1993) (providing that the Commissioner’s

determination about how much evidence is needed to make a decision is entitled to deference).

       Although the ALJ did not have the Spectrum Health Services records that plaintiff’s

counsel requested additional time to supply, he did have outpatient/inpatient rehabilitation records,

emergency department records, a psychiatric evaluation, an internal medicine examination, state

agency medical experts’ review of records, and office treatment notes. (Tr. 275-994). See, e.g.,

Wilson v. Colvin, 136 F. Supp. 3d 475, 479 (W.D.N.Y. 2015) (noting, in connection with a

disability appeal, that “an ALJ does not have an affirmative duty to expand the record ad infinitum”

and declining to remand where the plaintiff’s assertion that additional evidence “could or should

have altered the outcome” was “wholly speculative”) (citation omitted). These records contained



                                                     11
        Case 1:20-cv-00132-JGW Document 9 Filed 04/16/21 Page 12 of 12




sufficient information for the ALJ to evaluate the limitations imposed by plaintiff’s mental

impairments, and therefore, the ALJ fulfilled his duty to develop the record.



        ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 5) is

           DENIED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 6) is

           GRANTED.


Dated: April 15, 2021                                J. Gregory Wehrman
Rochester, New York                                  HON. J. Gregory Wehrman
                                                     United States Magistrate Judge




                                                    12
